UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1045



ANTONIO BALDWIN TAYLOR,

                                              Plaintiff - Appellant,

          versus


INGLES MARKETS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(CA-02-4072-8-27)


Submitted:   May 19, 2005                     Decided:   May 24, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Baldwin Taylor, Appellant Pro Se. David Lee Terry, Parmele
Price Calame, Dorothy Wilson Stark, POYNER & SPRUILL, L.L.P.,
Charlotte, North Carolina; Carroll Heiskell Roe, Jr., William
Alexander Coates, ROE, CASSIDY, COATES & PRICE, P.A., Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Antonio Baldwin Taylor appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

summary judgment in favor of Ingles Markets, Inc., in Taylor’s

employment discrimination action under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2000).         We have

reviewed the record and find no reversible error.         Accordingly, we

affirm on the reasoning of the district court.             See Taylor v.

Ingles Markets, Inc., No. CA-02-4072-8-27 (D.S.C. Dec. 13, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -